Denied June 19, 1917.
'On Petition por Rehearing,
(164 Pae. 1184.)
On petition for rehearing. Rehearing denied.
Mr. Bert W. Macy, City Attorney, Mr. Grant Corby, Mr. William H. Trindle, Mr. H. D. Roberts, Mr. Rollin K. Page and Mr. Woodson T. Slater, for the petition.
Mr. Claire M. Inman and Mr. John H. Carson, contra.
*675Department 2. Statement by
Me. Justice Haeeis.
5. In a petition for a rehearing filed in this and in the companion case of Albert v. Salem, the city contends that Section 531, L. O. L., does not apply to the measurement of time for the publication of notices by cities or towns. The petitioner relies upon Chung Yow v. Hop Chung, 11 Or. 220, 221 (4 Pac. 326). The case cited is not applicable, for it refers to what is now known as Section 539, L. O. L., a provision relating to the proof of the service of notices. As pointed out in the original opinion Section 531, L. O. L., has served as the standard by which to measure time not only in actions and suits but also in other proceedings. Notable illustrations may be found in Rynearson v. Union County, 54 Or. 181 (102 Pac. 785); and in State ex rel. v. Macy, 82 Or. 81 (161 Pac. 111). To refuse to abide by the standard fixed by that statute would be to ignore a rule that is firmly established by precedents.
The remainder of the argument found in the petition proceeds upon the theory that we held that the notice should have appeared in six successive issues of a daily newspaper. We did not rule that the charter required the notice to be printed and to appear in six successive issues of the newspaper.
The original opinion points out that Section 26 of the charter embraces two elements: (1) The period of publication; and (2) the manner of publication. The period of publication is measured by applying the rule established in Section 531, L. O. L. This rule excludes the first day of publication in determining the period of time. For example, if a statute directed the publication of a notice for at least one week in a weekly newspaper it woiild not be necessary to print the notice *676in two successive issues of the weekly newspaper; and while one printing and one appearance of the notice would be enough, nevertheless the day on which the paper was actually printed and issued would not be counted in measuring the one week required. Again, if a' statute required that a notice be published for not less than five successive weeks in a weekly newspaper it would not be necessary for the notice to appear in six weekly issues, although as stated in the original opinion it is fair to assume that all would concede that the day of the first publication would be excluded in computing the period of five successive weeks. The rule that is applicable to weeks is likewise applicable to days. Our conclusions in the instant case are not out of joint with Payette-Oregon S. Irr. Dist. v. Peterson, 76 Or. 630, 635 (149 Pac. 1051); but on the contrary our conclusions here are in harmony with O’Hara v. Parker, 27 Or. 156 (39 Pac. 1004), as well as every other analogous precedent in this jurisdiction. In the original opinion it is distinctly stated, — not that the notice should have appeared in the sixth issue of the newspaper — but that “The right to offer bids should have been kept open until the end of June 10th, and the bids should not have been opened until June 11th.” The petitions for a rehearing are denied.
Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McCamant concur.